TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00524-CV




                        Texas Parks and Wildlife Department, Appellant

                                                   v.

                                   Telecom Park, L.P., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. D-1-GN-06-001844, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                             MEMORANDUM OPINION

               The parties have filed a joint motion asking this Court to abate the appeal to allow

them time to finalize a settlement agreement. We grant the motion and abate the appeal until

July 2, 2007. If the settlement has been finalized by that date, the parties are instructed to file a

motion to reinstate and dismiss the appeal in accordance with the settlement agreement. If the

parties have not finalized their settlement by that date, they are instructed to file a report informing

this Court as to the status of the appeal and requesting an extension of the abatement.


                                               ___________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Abated

Filed: January 26, 2007